

EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT is made and entered into as of the 21st day of April,
2008 (the “Agreement”), by and between CHINA GREEN AGRICULTURE, INC., a Nevada
corporation (the “Company”), having its principal place of business at 3rd
Floor, Borough A, Block A. No.181, South Taibai Road, Xi’an, Shaanxi Province,
People’s Republic of China 710065, and (the “Employee”) Henry Huan Chen, with
PRC Passport No. G24709639 (collectively the “Parties”).


WITNESSETH:
 
WHEREAS, the Company is engaged in the business the research, development,
production and distribution of humic acid organic liquid compound fertilizer
(the “Business”); and
 
WHEREAS, Employee has represented that he has the experience, background and
expertise necessary to enable him to be the Company’s Chief Financial Officer;
and
 
WHEREAS, based on such representation, and the Company’s reasonable due
diligence, the Company wishes to employ Employee as its Chief Financial Officer,
and Employee wishes to be so employed, in each case, upon the terms hereinafter
set forth.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, and other good and valuable
consideration, the Parties agree as follows:
 
1.  DEFINITIONS. As used herein, the following terms shall have the following
meanings:
 
1.1  “Affiliate” means any Person controlling, controlled by or under common
control with the Company.
 
1.2  “Board” means the Board of Directors of the Company.
 
1.3  “Common Stock” means the Company’s $.001 par value per share common stock.
 
1.4  “Cause” means (i) conviction of a felony, or a plea of no lo contender
whether or not committed in the course of his employment by the Company; (ii)
Employee’s willful refusal to carry out instructions of the Chief Executive
Officer or the Board which are consistent with Executive’s role as Chief
Financial Officer; or the breach of any material representation, warranty or
agreement between Employee and Company;
 
1.5  “Date of Termination” means (a) in the case of a termination for which a
Notice of Termination (as hereinafter defined in Section 5.4) is required, 30
days from the date of actual receipt of such Notice of Termination or, if later,
the date specified therein, as the case may be, and (b) in all other cases, the
actual date on which the Employee’s employment terminates during the Term of
Employment (as hereinafter defined in Section 3) (it being understood that
nothing contained in this definition of “Date of Termination” shall affect any
of the cure rights provided to the Employee or the Company in this Agreement).
 

--------------------------------------------------------------------------------


 
1.6  “Disability” means Employee’s inability to render, for a period of three
consecutive months, services hereunder due to his physical or mental incapacity.
 
1.7  “Effective Date” means April 23, 2008.
 
1.8  “Person(s)” means any individual or entity of any kind or nature, including
any other person as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, and as used in Sections 13(d) and 14(d) thereof.
 
1.9  “Prospective Customer” shall mean any Person which has either (a) entered
into a nondisclosure agreement with the Company or any Company subsidiary or
Affiliate or (b) has within the preceding 12 months received a currently pending
and not rejected written proposal in reasonable detail from the Company or any
of the Company’s subsidiary or Affiliate.
 
2.  EMPLOYMENT.
 
2.1  Agreement to Employ. Effective as of the Effective Date, the Company hereby
agrees to employ Employee, and Employee hereby agrees to serve, subject to the
provisions of this Agreement, as an officer and employee of the Company.
 
2.2  Duties and Schedule. Employee shall serve as the Company’s Chief Financial
Officer and shall have such responsibilities as designated by the Company’s
Chief Executive Officer or the Board that are not inconsistent with applicable
laws, regulations and rules. Employee shall report directly to the Company’s
Chief Executive Officer or the Board as circumstances may require.
 
3.  TERM OF EMPLOYMENT. Unless Employee’s employment shall sooner terminate
pursuant to Section 5, the Company shall employ Employee for a term commencing
on the Effective Date and ending on the third anniversary thereof (the “Term”).
The period during which Employee is employed pursuant to this Agreement shall be
referred to as the “Term” or the “Term of Employment”.
 
4.  COMPENSATION.
 
4.1  Salary. Employee’s salary during the Term shall be $150,000 per year (the
“Salary”), payable in one payment of $12,500 per payment each month. The Board
will review Employee’s Salary at least once per year and may, in its
discretion, increase (but not decrease) the Salary in accordance with the
Company’s compensation policies. A discretionary bonus, if any, may be paid each
year as determined solely by the Board.
 
4.2  Options/Restricted Common Stock. As soon as practicable after the Effective
Date, Employee shall be awarded options to purchase 40,000 Common Stock,
exercisable at $6.00 per share, 30% of which shall vest on June 30, 2008 and 70%
of which shall vest on June 30, 2009, unless otherwise earlier terminated, such
grant shall be exclusively governed by the terms of an Option Grant Agreement
(“Option Grant Agreement”) between the Company and Employee.
 
2

--------------------------------------------------------------------------------


 
4.3  Vacation. Employee shall be entitled to ten (10) days of paid vacation per
year taken at such times so as to not materially impede his duties hereunder.
Employee shall be entitled to a pro rata number of days of paid vacation during
the period beginning on the Effective Date through the end of the first fiscal
year. Vacation days that are not taken may not be carried over into future
years. Illness days shall be consistent with the Company’s standard policies.
 
4.4  Business Expenses. Employee shall be reimbursed by the Company for all
ordinary and necessary expenses incurred by Employee in the performance of his
duties hereunder on behalf of the Company, such expenses not to exceed $400 per
month without the prior written approval of the Company. Additionally, the
Employee shall be entitled to use a car provided by the Company for daily
commute and business purpose and the expenses related to the car, such as
insurance and maintenances, shall be afforded by the Company.
 
4.5  Insurances and Social Welfares. The Company shall provide all the necessary
insurances and social welfares, including but not limited to medical insurance,
injury insurance, retirement insurance, unemployment insurance and housing fund,
to the Employee according to relating policies of the Company and the relevant
laws and regulations of People’s Republic of China.
 
5.  TERMINATION.
 
5.1  Termination Due to Death or Disability.
 
5.1.1  Death. This Agreement shall terminate immediately upon the death of
Employee. Upon Employee’s death, Employee’s estate or Employee’s legal
representative, as the case may be, shall be entitled to Employee’s accrued and
unpaid Salary and vacation as of the date of Employee’s death, plus all other
compensation and benefits that were vested through the date of Employee’s death.
 
5.1.2  Disability. In the event of Employee’s Disability, this Agreement shall
terminate and Employee shall be entitled to (a) accrued and unpaid vacation
through the first date that a Disability is determined; and (b) all other
compensation and benefits that were vested through the first date that a
Disability has been determined.
 
5.2   Termination . Both the Company and the Employee may terminate the
employment hereunder by delivery of written notice to the other party at least
thirty (30) days prior to termination date (the “Early Termination”). Upon the
effective date of the Early Termination, Employee shall be entitled to (a)
accrued and unpaid vacation through such effective date; and (b) all other
compensation and benefits that were vested through such effective date.
 
5.3   Notice of Termination. Any termination of the Employment by the Company or
the Employee shall be communicated by a notice in accordance with Section 8.4 of
this Agreement (the “Notice of Termination”). Such notice shall (a) indicate the
specific termination provision in this Agreement relied upon and (b) if the
termination date is for Cause, the date on which the Employee’s employment is to
be terminated.
 
3

--------------------------------------------------------------------------------


 
5.4   Payment. The Employee shall not be entitled to severance payments upon any
termination provided in Section 5 herein. Except as otherwise provided in this
Agreement, any payments to which the Employee shall be entitled under this
Section 5, including, without limitation, any economic equivalent of any
benefit, shall be made as promptly as possible following the Date of
Termination, but in no event more than 30 days after the Date of Termination. If
the amount of any payment due to the Employee cannot be finally determined
within 30 days after the Date of Termination, such amount shall be reasonably
estimated on a good faith basis by the Company and the estimated amount shall be
paid no later than thirty (30) days after such Date of Termination. As soon as
practicable thereafter, the final determination of the amount due shall be made
and any adjustment requiring a payment to Employee shall be made as promptly as
practicable. The payment of any amounts under this Section 5 shall not affect
Employee’s rights to receive any workers’ compensation benefits. Notwithstanding
any provision to the contrary in this Agreement, the vesting or termination of
vested options shall be solely governed by the terms of the Option Grant
Agreement.
 
6.  EMPLOYEE’S REPRESENTATION. The Employee represents and warrants to the
Company that: (a) he is subject to no contractual, fiduciary or other obligation
which may affect the performance of his duties under this Agreement; (b) he has
terminated, in accordance with their terms, any contractual obligation which may
affect his performance under this Agreement; and (c) his employment with the
Company will not require him to use or disclose proprietary or confidential
information of any other person or entity.
 
7.  NON-COMPETITION: NON-DISCLOSURE; INVENTIONS.
 
7.1  Trade Secrets. Employee acknowledges that his employment position with the
Company is one of trust and confidence. Employee further understands and
acknowledges that, during the course of Employee's employment with the Company,
Employee will be entrusted with access to certain confidential information,
specialized knowledge and trade secrets which belong to the Company, or its
subsidiaries, including, but not limited to, their methods of operation and
developing customer base, its manner of cultivating customer relations, its
practices and preferences, current and future market strategies, formulas,
patterns, patents, devices, secret inventions, processes, compilations of
information, records, and customer lists, all of which are regularly used in the
operation of their business and which Employee acknowledges have been acquired,
learned and developed by them only through the expenditure of substantial sums
of money, time and effort, which are not readily ascertainable, and which are
discoverable only with substantial effort, and which thus are the confidential
and the exclusive Property of the Company and its subsidiaries (hereinafter
“Trade Secrets”). Employee covenants and agrees to use his best efforts and
utmost diligence to protect those Trade Secrets from disclosure to third
parties. Employee further acknowledges that, absent the protections afforded the
Company and its subsidiaries in Section 7, Employee would not be entrusted with
any of such Trade Secrets. Accordingly, Employee agrees and covenants (which
agreement and covenant shall survive the termination of this Agreement
regardless of the reason) as follows:
 
4

--------------------------------------------------------------------------------


 
7.1.1  Employee will at no time take any action or make any statement that will
disparage or discredit the Company, any of its subsidiaries or their products or
services;
 
7.1.2  During the period of Employee's employment with the Company and for 60
months immediately following the termination of such employment, Employee will
not disclose or reveal to any person, firm or corporation other than in
connection with the business of the Company and its subsidiaries or as may be
required by law, any Trade Secret used or useable by the Company or any of its
subsidiaries, divisions or Affiliates (collectively the “Companies”) in
connection with their respective businesses, known to Employee as a result of
his employment by the Company, or other relationship with the Companies, and
which is not otherwise publicly available. Employee further agrees that during
the term of this Agreement and at all times thereafter, he will keep
confidential and not disclose or reveal to any person, firm or corporation other
than in connection with the business of the Companies or as may be required by
applicable law, any information received by him during the course of his
employment with regard to the financial, business, or other affairs of the
Companies, their respective officers, directors, customers or suppliers which is
not publicly available;
 
7.1.3  Upon the termination of Employee's employment with the Company, Employee
will return to the Company all documents, customer lists, customer information,
product samples, presentation materials, drawing specifications, equipment and
other materials relating to the business of any of the Companies, which Employee
hereby acknowledges are the sole and exclusive property of the Companies or any
one of them. Nothing in this Agreement shall prohibit Employee from retaining,
at all times any document relating to his personal entitlements and obligations,
his rolodex, his personal correspondence files; and any additional personal
property;
 
7.1.4  During the term of the Agreement and, for a period of six (6) months
immediately following the termination of the Employee's employment with the
Company, Employee will not: compete, or participate as a shareholder, director,
officer, partner (limited or general), trustee, holder of a beneficial interest,
employee, agent of or representative in any business competing directly with the
Companies without the prior written consent of the Company, which may be
withheld in the Company’s sole discretion; provided, however, that nothing
contained herein shall be construed to limit or prevent the purchase or
beneficial ownership by Employee of less than five percent of any security
registered under Section 12 or 15 of the Securities Exchange Act of 1934;
 
7.1.5  During the term of the Agreement and, for a period of eighteen (18)
months immediately following the termination of the Employee's employment with
the Company, Employee will not:
 
7.1.5.1  solicit or accept competing business from any customer of any of the
Companies or any person or entity known by Employee to be or have been, during
the preceding 18 months, a customer or Prospective Customer of any of the
Companies without the prior written consent of the Company;
 
5

--------------------------------------------------------------------------------


 
7.1.5.2  encourage, request or advise any such customer or Prospective Customer
of any of the Companies to withdraw or cancel any of their business from or with
any of the Companies; or
 
7.1.6  Employee will not during the period of his employment with the Company
and, subject to the provisions hereof for a period of eighteen (18) months
immediately following the termination of Employee's employment with the Company,
 
7.1.6.1  conspire with any person employed by any of the Companies with respect
to any of the matters covered by this Section 7;
 
7.1.6.2  encourage, induce or solicit any person employed by any of the
Companies to facilitate Employee's violation of the covenants contained in this
Section 7;
 
7.1.6.3  assist any entity to solicit the employment of any employee of any of
the Companies; or
 
7.1.6.4  employ or hire any employee of any of the Companies, or solicit or
induce any such person to join the Employee as a partner, investor, coventurer,
or otherwise encourage or induce them to terminate their employment with any of
the Companies.
 
7.2  Employee expressly acknowledges that all of the provisions of this Section
7 of this Agreement have been bargained for and Employee's agreement hereto is
an integral part of the consideration to be rendered by the Employee which
justifies the rate and extent of the compensation provided for hereunder.
 
7.3  Employee acknowledges and agrees that a violation of any one of the
covenants contained in this Section 7 shall cause irreparable injury to the
Company, that the remedy at law for such a violation would be inadequate and
that the Company shall thus be entitled to temporary injunctive relief to
enforce that covenant until such time that a court of competent jurisdiction
either (a) grants or denies permanent injunctive relief or (b) awards other
equitable remedy(s) as it sees fit.
 
7.4  Successors.
 
7.4.1  Employee. This Agreement is personal to Employee and, without the prior
express written consent of the Company, shall not be assignable by Employee,
except that Employee’s rights to receive any compensation or benefits under this
Agreement may be transferred or disposed of pursuant to testamentary
disposition, intestate succession or a qualified domestic relations order or in
connection with a Disability. This Agreement shall inure to the benefit of and
be enforceable by Employee’s estate, heirs, beneficiaries, and/or legal
representatives.
 
7.4.2  The Company. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.
 
6

--------------------------------------------------------------------------------


 
7.5  Inventions and Patents. The Company shall be entitled to the sole benefit
and exclusive ownership of any inventions or improvements in products,
processes, or other things that may be made or discovered by Employee while he
is in the service of the Company, and all patents for the same. During the Term,
Employee shall do all acts necessary or required by the Company to give effect
to this section and, following the Term, Employee shall do all acts reasonably
necessary or required by the Company to give effect to this section. In all
cases, the Company shall pay all costs and fees associated with such acts by
Employee.
 
8.  MISCELLANEOUS.
 
8.1  Indemnification. The Company and each of its subsidiaries shall, to the
maximum extent provided under applicable law, indemnify and hold Employee
harmless from and against any expenses, including reasonable attorney’s fees,
judgments, fines, settlements and other legally permissible amounts (“Losses”),
incurred in connection with any proceeding arising out of, or related to,
Employee’s employment by the Company, other than any such Losses incurred as a
result of Employee’s negligence or willful misconduct. The Company shall, or
shall cause a subsidiary thereof to, advance to Employee any expenses, including
attorney’s fees and costs of settlement, incurred in defending any such
proceeding to the maximum extent permitted by applicable law. Such costs and
expenses incurred by Employee in defense of any such proceeding shall be paid by
the Company or applicable subsidiary in advance of the final disposition of such
proceeding promptly upon receipt by the Company of (a) written request for
payment; (b) appropriate documentation evidencing the incurrence, amount and
nature of the costs and expenses for which payment is being sought; and (c) an
undertaking adequate under applicable law made by or on behalf of Employee to
repay the amounts so advanced if it shall ultimately be determined pursuant to
any non-appealable judgment or settlement that Employee is not entitled to be
indemnified by the Company or any subsidiary thereof. the Company will provide
Employee with coverage under all director’s and officer’s liability insurance
policies which is has in effect during the Term, with no deductible to Employee.
 
8.2  Applicable Law. Except as may be otherwise provided herein, this Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, applied without reference to principles of conflict of laws.
 
8.3  Amendments. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors or legal representatives.
 
8.4  Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand-delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Employee:


Henry Chen
 
7

--------------------------------------------------------------------------------


 
[Add address]
Telephone:
Mobile: 13911530223
E-mail: huanchen223@hotmail.com


With a copy to (which shall not constitute a notice):


 
If to the Company:


3rd Floor, Borough A, Block A. No.181, South Taibai Road,
Xi’an, Shaanxi Province,
People’s Republic of China 710065
Attn: Mr. Tao Li
Tel: (86-29) 8826-6368


With a copy to (which shall not constitute notice):


Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, New York 10022
Attn: Darren Ofsink
Tel: 212-371-8008


Or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.


8.5  Withholding. The Company may withhold from any amounts payable under the
Agreement, such federal, state and local income, unemployment, social security
and similar employment related taxes and similar employment related withholdings
as shall be required to be withheld pursuant to any applicable law or
regulation.
 
8.6  Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and any such provision which is not valid or enforceable in
whole shall be enforced to the maximum extent permitted by law.
 
8.7  Captions. The captions of this Agreement are not part of the provisions and
shall have no force or effect.
 
8.8  Entire Agreement. This Agreement contains the entire agreement among the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.
 
8

--------------------------------------------------------------------------------


 
8.9  Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement or the Employee’s
employment hereunder to the extent necessary to the intended preservation of
such rights and obligations.
 
8.10  Waiver. Either Party's failure to enforce any provision or provisions of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, or prevent that party thereafter from enforcing each
and every other provision of this Agreement.
 
8.11  Joint Efforts/Counterparts. Preparation of this Agreement shall be deemed
to be the joint effort of the parties hereto and shall not be construed more
severely against any party. This Agreement may be signed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 
8.12  Representation by Counsel. Each Party hereby represents that it has had
the opportunity to be represented by legal counsel of its choice in connection
with the negotiation and execution of this Agreement.
 
8.13  Section 409A. Notwithstanding anything in this Agreement or elsewhere to
the contrary, (i) if, based on Internal Revenue Service guidance available as of
the date the payment or provision of any amount or other benefit is specified to
be made under this Agreement or elsewhere, Employee reasonably determines that
the payment or provision of such amount or other benefit at such specified time
may potentially subject Employee to “additional tax” under section 409A(a)(1)(B)
of the Internal Revenue Code of 1986, as amended (together with any interest or
penalties imposed with respect to, or in connection with, such tax, a “409A
Tax”) with respect to the payment of such amount or the provision of such
benefit, and if payment or provision thereof at a later date would likely avoid
any such 409A Tax, and if the deferral of such payment will not create an
additional expense to the Company, then the payment or provision thereof shall
be postponed to the earliest business day on which Employee reasonably
determines such amount or benefit can be paid or provided without incurring any
such 409A Tax, but in no event later than the first business day after the
six-month anniversary of the Date of Termination (the “Delayed Payment Date”).
The Company and Employee may agree to take other actions to avoid the imposition
of 409A Tax at such time and in such manner as permitted under Section 409A.
 
-- Signature page follows --

 
9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
 
EMPLOYEE:
 
 
 
 
/s/ Henry Huan Chen                                       
Henry Huan Chen
CHINA GREEN AGRICULTURE, INC.
 
 
 
By: /s/ Tao Li                                                              
Tao Li
Chief Executive Officer





10

--------------------------------------------------------------------------------


 